Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0001028
                                                      21-MAY-2013
                                                      02:51 PM



                         SCAD-12-0001028

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                   DERWIN HAYASHI, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 09-075-8798)

                      ORDER OF REINSTATEMENT
    (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ.
     and Intermediate Court of Appeals Chief Judge Nakamura,
                 in place of McKenna, J., recused)

          Upon consideration of the April 29, 2013 and the May 8,

2013 declarations submitted by Respondent Derwin Hayashi, made

under penalty of perjury, and the record, it appears Respondent

Hayashi has complied with the relevant requirements of his two-

week period of suspension from the practice of law and with the

requirements of Rules 2.16 and 2.17 of the Rules of the Supreme

Court of the State of Hawai#i (RSCH).   It further appears his

May 8, 2013 declaration fulfills the requirements of the

affidavit which must be filed with this court prior to being

reinstated to the practice of law and, further, that the Office
of Disciplinary Counsel was provided electronic notice of the

filing of the declaration, as required by RSCH Rule 2.17(b).

Therefore,

          IT IS HEREBY ORDERED that, pursuant to RSCH Rule

2.17(b), Respondent Hayashi is reinstated to the practice of law

in the jurisdiction of the State of Hawai#i, effective upon entry

of this order.

          DATED: Honolulu, Hawai#i, May 21, 2013.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Richard W. Pollack
                              /s/ Craig H. Nakamura




                                2